J-S04006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RASHEEN NIFAS                              :
                                               :
                       Appellant               :   No. 1643 EDA 2021

              Appeal from the PCRA Order Entered August 2, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1004371-1991


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED APRIL 11, 2022

        Appellant, Rasheen Nifas, appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

9546. After careful review, we vacate the order denying relief, and remand

for an evidentiary hearing.

        On February 18, 1993, a jury convicted Appellant of first-degree
        murder and related offenses.         The trial court subsequently
        sentenced Appellant on October 4, 1994, to life imprisonment,
        with concurrent terms of incarceration for the remaining
        convictions. Appellant timely appealed, and this Court affirmed
        his judgment of sentence on March 29, 1996. Appellant did not
        file a petition for allowance of appeal to our Supreme Court.

        Appellant timely filed his first PCRA petition pro se on November
        18, 1996. The PCRA court appointed counsel, who subsequently
        filed a “no-merit” letter and petition to withdraw. On September
        24, 1999, the PCRA court ultimately issued notice of its intent to
        dismiss Appellant’s petition without a hearing. Appellant did not
        respond, and the PCRA court dismissed his petition on October 26,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04006-22


       1999. Appellant appealed to this Court; however, his appeal was
       dismissed on August 10, 2000, for failure to file a brief. Appellant
       filed a petition for reconsideration, which this Court denied.

Commonwealth v. Nifas, No. 3395 EDA 2016, unpublished memorandum

at 1 (Pa. Super. filed Oct. 25, 2017). Appellant did not seek further review

with our Supreme Court.

       Appellant subsequently filed his second “PCRA petition pro se on May

20, 2015.” Id. In that petition, filed nineteen years after his judgment of

sentence became final, Appellant proffered an “an affidavit from his co-

defendant indicating Appellant was not present during the crime[.]” Id. at 4.

“The PCRA court issued notice of its intent to dismiss the petition without a

hearing pursuant to Pa.R.Crim.P. 907, and then denied the petition as

untimely on October 5, 2016.” Id. at 2. This Court affirmed that decision,

and our Supreme Court denied further review. Commonwealth v. Nifas,

179 A.3d 600 (Pa. Super. 2017) (unpublished memorandum), appeal denied,

182 A.3d 987 (Pa. 2018).

       On May 7, 2018, Appellant filed pro se a third PCRA petition, which

underlies the present appeal.         See Pro Se PCRA Petition (hereinafter “the

Petition”), 5/7/18. Therein, Appellant asserted his discovery of new facts set

forth in an affidavit by trial witness Troy Gillis,1 wherein Gillis stated that he

was instructed by the prosecutor to testify falsely at Appellant’s 1993 jury

trial. Id. at 3-4. The PCRA court issued notice pursuant to Pa.R.Crim.P. 907

____________________________________________


1 See Troy Gillis Affidavit (hereinafter “Gillis Affidavit”), 4/28/18 (attached to
the Petition as Exhibit 1).

                                           -2-
J-S04006-22



of its intent to deny the Petition without a hearing on April 16, 2021. Appellant

filed a timely, pro se response thereto on April 27, 2021. The PCRA court

ultimately denied the Petition by order dated August 2, 2021, and issued an

accompanying opinion. On August 10, 2021, Appellant filed a timely, pro se

notice of appeal. The PCRA court did not order him to file a Pa.R.A.P. 1925(b)

statement, and instead immediately reissued its August 2, 2021 opinion as its

Rule 1925(a) opinion. PCRA Court Opinion (“PCO”), 8/10/21 (unnumbered

pages).

        Appellant now presents the following questions for our review:

        A) Did the [PCRA] court commit reversible error[], [or] abuse [its]
        discretion, by alleging that the PCRA Petition w[as] untimely;
        when [Appellant] w[as] transferred to SC[I]—Coal Township
        Prison, [o]n March 15[], 2018[,] and received an affidavit from
        [the] Commonwealth’s alleged witness Troy Gillis [o]n April 28[],
        2018[,] and filed [the] Petition based upon Troy Gillis’[] affidavit,
        [o]n May 4th, 2018[,] within 60 days of receiving the affidavit?

        B) Did the [PCRA] court [err] when [it] added an element to the
        Brady[2] violations raised in [the Gillis A]ffidavit under 42 Pa.C.S.
        § 9545(b)(1)(i), alleging [a] “Due Diligence”[ requirement]?

        C) Did the [PCRA] court [err in its alternative analysis] by relying
        upon Troy Gillis’[] original falsified statement, [given] at the age
        of 15 years old [and without] a guardian present[, and where he
        had] a criminal history and [was] on probation at the time of
        giving the falsified statement?

        D) Did the trial court [err] by relying upon [the] Commonwealth
        witnesses[’] false testimony at trial that contradicted the[] 911
        [c]alls, [s]tatements from other witnesses[,] the [d]escription of
        the [p]erpetrator[,] [the c]orrupt[ion of] [d]etectives/[p]olice
        [o]fficers[,] and [the p]rosecutor[’s] directing the witnesses at
        trial to identify [Appellant in] contradict[ion to] the records[,] and
____________________________________________


2   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S04006-22


      [where the Commonwealth] withheld the true identity of the
      perpetrator?

      E) Did the [PCRA] court commit reversible errors, [or] abuse [its]
      discretion, as a matter of law, by denying [Appellant]’s PCRA
      Petition without conducting an [e]videntiary [h]earing pursuant to
      [Pa.R.Crim.P. 907(2) and Pa.R.Crim.P. 908(A)(2)]?

Appellant’s Brief at 3.

      Generally,

      [w]e review an order denying a collateral relief under the PCRA to
      determine whether evidence of record supports the findings of the
      PCRA court and whether its legal conclusions are free of error.
      The PCRA court’s credibility determinations, when supported by
      the record, are binding on this Court; however, we apply a de
      novo standard of review to the PCRA court’s legal conclusions.

Commonwealth v. Burton, 121 A.3d 1063, 1067 (Pa. Super. 2015) (cleaned

up), aff’d, 158 A.3d 618 (Pa. 2017). Where the PCRA court denies a petition

without a hearing, “we examine the issues raised in light of the record to

determine whether the PCRA court erred in concluding that there were no

genuine issues of material fact and in denying relief without an evidentiary

hearing.” Id. (cleaned up).

                                    A&B

      The first two questions presented for our review concern the timeliness

of the Petition, which we must address first because the PCRA statute’s time

limitations implicate our jurisdiction and may not be altered or disregarded in

order to address the merits of a petition. Commonwealth v. Bennett, 930

A.2d 1264, 1267 (Pa. 2007). Under the PCRA, any petition for post-conviction

relief, including a second or subsequent one, must be filed within one year of



                                     -4-
J-S04006-22



the date the judgment of sentence becomes final, unless one of the following

exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). “Any petition invoking an exception provided

in paragraph (1) shall be filed within one year of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, the PCRA court determined that the Petition was untimely, and

that Appellant failed to prove the applicability of a Section 9545(b)(1)

exception. PCO at 2. The court determined that Appellant failed to indicate

when he first learned of the information contained in the Gillis Affidavit and,

thus, he failed to establish that he timely filed his petition under Section

9545(b)(2).   The court also found, for essentially the same reason, that



                                      -5-
J-S04006-22



Appellant failed to establish that he acted with due diligence in obtaining the

Gillis Affidavit.

       In his first issue, Appellant argues that the PCRA court erred in

determining that he failed to satisfy Section 9545(b)(2), and in his second

issue, he contends that the court erred in its alternative analysis that he failed

to prove due diligence in obtaining the Gillis Affidavit. Appellant avers that he

first learned about the new information from the Gillis Affidavit itself, and then

promptly filed the Petition within a week, in satisfaction of Section 9545(b)(2).

Appellant’s Brief at 10. Furthermore, he contends that the PCRA court erred

in determining that he failed to exercise due diligence in obtaining the Gillis

Affidavit, arguing that the government-interference exception (Section

9545(b)(1)(i)) does not have a due-diligence requirement, and that he acted

with due diligence in filing the petition once he learned of the government-

interference claim. Id. at 11-12.

       Notably, “[t]he Commonwealth does not contest the timeliness of

[Appellant]’s PCRA petition.” Commonwealth’s Brief at 10. To the contrary,

the Commonwealth contends that the Petition, on its face, satisfied the

requirements of Section 9545(b)(2), and that it “has concerns about how a

due[-]diligence requirement in this context can be squared with the

government’s continuing obligation to provide defendants with material

exculpatory information….” Id. at 10 n.4. We note that:

       In Brady, the United States Supreme Court held that “the
       suppression by the prosecution of evidence favorable to an
       accused upon request violates due process where the evidence is

                                      -6-
J-S04006-22


       material either to guilt or to punishment, irrespective of the good
       faith or bad faith of the prosecution.” Brady, 373 U.S. at 87….
       The Supreme Court subsequently held that the duty to disclose
       such evidence is applicable even if there has been no request
       by the accused, United States v. Agurs, 427 U.S. 97, 107 …
       (1976), and that the duty may encompass impeachment evidence
       as well as directly exculpatory evidence, United States v.
       Bagley, 473 U.S. 667, 676–77 … (1985).

Commonwealth v. Lambert, 884 A.2d 848, 853–54 (Pa. 2005) (emphasis

added).

       As to Appellant’s ostensible failure to satisfy Section 9545(b)(2), the

PCRA court relied exclusively on its interpretation of this Court’s holding in

Commonwealth v. Holmes, 905 A.2d 507 (Pa. Super. 2006), abrogated on

other grounds, Bennett, supra. In Holmes, the petitioner’s facially untimely

PCRA petition alleged newly-discovered, exculpatory evidence in the form of

an affidavit from a new witness, Fauntleroy. In holding that Holmes failed to

satisfy Section 9545(b)(2), this Court reasoned that

       Holmes did not disclose the date Mr. Fauntleroy first informed him
       that he knew that Holmes did not kill [the victim]. While Holmes’
       petition was admittedly filed within sixty days[3] of the date of the
       Fauntleroy affidavit, there is absolutely no indication that Mr.
       Fauntleroy drafted the affidavit on the same day that he first
       approached [Holmes] and revealed to him the new information.
       Thus, Holmes failed to demonstrate the predicate requirement
       that the instant claim was raised within sixty days of the date it
____________________________________________


3 Section “9545(b)(2) originally provided that a petition invoking a timeliness
exception was required to be filed within sixty days of the date the claim could
first have been presented. However, effective December 24, 2018, the
legislature amended Subsection 9545(b)(2)” to increase that time limit to one
year. Commonwealth v. Vinson, 249 A.3d 1197, 1204 n.5 (Pa. Super.
2021). “The amendment to Subsection 9545(b)(2) only applies to ‘claims
arising on [December] 24, 2017, or thereafter.’” Id. (quoting 42 Pa.C.S. §
9545(b)(2) (comment)).

                                           -7-
J-S04006-22


      first could be presented, and, therefore, he did not sustain his
      burden of pleading and proving that the after-discovered evidence
      exception permits him to circumvent the statutory time-bar. See
      42 Pa.C.S.[] § 9545(b)(2)….

Holmes, 905 A.2d at 510–11.

      With minimal analysis, the PCRA court here concluded that, pursuant to

Holmes, Appellant failed to demonstrate when he first learned of the new

information contained in the Gillis Affidavit. PCO at 1-2. This presumes that

Appellant learned of the new information before he received the Gillis Affidavit.

However, Appellant did not aver in the Petition that he learned of the

information prior to receiving the Gillis Affidavit, nor is such a fact suggested

by the affidavit itself. By contrast, in Holmes, the new witness, Fauntleroy,

stated in his affidavit that he had first approached Holmes with the new

information in prison, implying that the affidavit had been prepared at a later

time. Holmes, 905 A.2d at 510–11. Here, the record simply does not support

the PCRA court’s assumption that Appellant learned of the information

contained in the Gillis Affidavit before he received it. As Appellant filed the

petition on May 7, 2018, and the Gillis Affidavit was dated April 28, 2018, and

because no other facts relevant to the circumstances surrounding Appellant’s

receipt of the Gillis Affidavit are discernable from the record because the PCRA

court failed to hold a hearing, we must conclude that the PCRA court erred in

finding that Appellant failed to prove that he met the deadline imposed by

Section 9545(b)(2).

      The PCRA court also concluded, with scant analysis in a single sentence,

that Appellant failed to demonstrate his exercise of due diligence in obtaining

                                      -8-
J-S04006-22



the new evidence underlying his Brady claim. See PCO at 2 (“Furthermore,

[Appellant] failed to even allege, much less demonstrate, that Gillis’ revelation

was previously unascertainable with the exercise of due diligence.”).

Appellant first complains that the text of the government-interference

exception, set forth Section 9545(b)(1)(i), does not contain a due-diligence

element, unlike the text of Section 9545(b)(1)(ii). Compare 42 Pa.C.S. §

9545(b)(1)(i) (requiring a petitioner to allege and prove that “the failure to

raise the claim previously was the result of interference by government

officials with the presentation of the claim in violation of the Constitution or

laws of this Commonwealth or the Constitution or laws of the United States”),

with 42 Pa.C.S. § 9545(b)(1)(ii) (requiring a petitioner to allege and prove

that “the facts upon which the claim is predicated were unknown to the

petitioner and could not have been ascertained by the exercise of due

diligence”) (emphasis added).

      However, Section 9545(b)(2) applies to all three timeliness exceptions.

As this Court has previously explained prior to the amendment of that

provision:

      The statutory exceptions to the timeliness requirements of the
      PCRA are also subject to a separate time limitation and must be
      filed within sixty (60) days of the time the claim could first have
      been presented. See 42 Pa.C.S. § 9545(b)(2)[.] The sixty (60)
      day time limit related to Section 9545(b)(2) runs from the date
      the petitioner first learned of the alleged after-discovered facts. A
      petitioner must explain when he first learned of the facts
      underlying his PCRA claims and show that he brought his claim
      within sixty (60) days thereafter. “A petitioner fails to satisfy the
      60–day requirement of Section 9545(b) if he ... fails to explain


                                      -9-
J-S04006-22


      why, with the exercise of due diligence, the claim could not have
      been filed earlier.” Commonwealth v. Marshall, 947 A.2d 714,
      720 (Pa. 2008) (emphasis added).

Commonwealth v. Williams, 35 A.3d 44, 53 (Pa. Super. 2011) (some

citations omitted or reformatted). Thus, claims raised pursuant to Section

9545(b)(1)(i) are subject to a due diligence requirement by operation of

Section 9545(b)(2). Due diligence

      demands the petitioner to take reasonable steps to protect her
      own interests. Commonwealth v. Carr, 768 A.2d 1164 (Pa.
      Super. 2001). This standard, however, entails “neither perfect
      vigilance nor punctilious care, but rather it requires reasonable
      efforts by a petitioner, based on the particular circumstances, to
      uncover facts that may support a claim for collateral relief.” …
      Burton, 121 A.3d [at] 1071…. Thus, “the due diligence inquiry is
      fact-sensitive and dependent upon the circumstances presented.”
      Id. at 1070.

Commonwealth v. Shiloh, 170 A.3d 553, 558 (Pa. Super. 2017).

      Here, on the face of the Petition, and in the absence of any further fact-

finding by the PCRA court (as the court failed to conduct an evidentiary

hearing), Appellant learned of the evidence underpinning his Brady claim

(that the prosecutor instructed Gillis to lie at Appellant’s trial) through the

Gillis Affidavit. For purposes of Section 9545(b)(2), Appellant acted with due

diligence in filing his claim given that he filed the Petition less than two weeks

after the date of the Gillis Affidavit. As discussed above, the record simply

does not support the assumption that Appellant learned of the facts underlying

the Brady accusation before his receipt of the Gillis Affidavit.

      The question remains whether Appellant could have discovered this

Brady-related accusation by Gillis at an earlier time through the exercise of


                                     - 10 -
J-S04006-22



due diligence. We conclude that the record, as it exists, cannot support such

a finding. There is nothing in the record to suggest that the Commonwealth

memorialized the prosecutor’s allegedly instructing Gillis to lie, nor would we

expect there to be such documentation even if the claim were true. Thus,

there is no reason to believe that Appellant could have obtained the

information from the Commonwealth had he previously requested it.

       The record also does not support the PCRA court’s implicit conclusion

that Gillis would have shared this information with Appellant had Appellant

contacted him at an earlier time.              More importantly, the record does not

support the court’s assumption that due diligence required Appellant, who is

both incarcerated and indigent, to continually reach out to Gillis, a

Commonwealth witness, over the last several decades, until such time that

favorable evidence emerged.4 Such fishing expeditions are far beyond the

“reasonable efforts” required to satisfy the standard of due diligence. See

Shiloh, supra. Consequently, the PCRA court erred when it determined that

Appellant failed to act with due diligence with respect to the discovery of the


____________________________________________


4  As this Court recently observed, “we would find it untenable and
unreasonable to impose a standard on PCRA petitioners that would require
them to continually harass a Commonwealth’s witness for decades after
conviction in order [to] satisfy the due diligence requirement in the event that
said witness eventually comes forward to recant or provide new evidence….”
Commonwealth v. Richardson, No. 1744 EDA 2019, unpublished
memorandum at 21 (Pa. Super. filed May 3, 2021); see also Pa.R.A.P. 126(b)
(providing that unpublished non-precedential memorandum decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).

                                          - 11 -
J-S04006-22



prosecutorial misconduct claim, as that conclusion is not supported by the

limited record before us.

                                    C&D

      In his third and fourth claims, Appellant contests the PCRA court’s

alternative analysis on the merits. In his third claim, Appellant focuses on the

court’s ostensibly unjustified reliance on the credibility of Gillis’ initial

statement to police implicating Appellant, where Gillis was a minor at the time

and claimed he was questioned by police outside the presence of a parent,

and without parental consent. See Appellant’s Brief at 19-21. In his fourth

claim, Appellant concentrates on the PCRA court’s reliance on the credibility

of the other eyewitness who identified Appellant at his trial, arguing that the

testimony of each of those witnesses was fraught with credibility issues. See

id. at 22-29. Essentially, Appellant asserts that, had evidence of prosecutorial

misconduct regarding Gillis’ testimony been made known to the jury, it could

have changed the outcome of his trial, or otherwise undermined confidence in

the verdict.

      The Commonwealth urges that we affirm the PCRA court’s denial of the

Petition, arguing that even if the claims in the Gillis affidavit were true,

Appellant’s Brady claim would still fail on the merits. Commonwealth’s Brief

at 11 (stating that the Petition is meritless because Appellant “cannot show a

reasonable probability that the outcome of his trial would be different absent

the purported Brady violation”).




                                     - 12 -
J-S04006-22


      A Brady violation has occurred when: (1) the prosecutor has
      suppressed evidence; (2) the evidence, whether exculpatory or
      impeaching, is helpful to the defendant; and (3) the suppression
      prejudiced the defendant. The evidence must be material, such
      that there is a reasonable probability that, had the evidence been
      disclosed to the defense, the outcome of the proceeding would
      have been different.      The prosecutor’s duty to turn over
      exculpatory or impeachment evidence to the defense exists even
      in the absence of a defense request for such material … and
      includes evidence found in the police files of the same government
      bringing the prosecution. No Brady violation can occur where the
      evidence is available to the defense through non-governmental
      sources, or, with reasonable diligence, the defendant could have
      discovered the evidence.

Commonwealth v. Carson, 913 A.2d 220, 244–45 (Pa. 2006) (citations

omitted).

      Here, the first Brady factor turns on the credibility of Gillis’ account. If

his allegation of prosecutorial misconduct were true, it necessarily follows that

the prosecutor withheld the evidence of such misconduct, as the prosecutor

who tried Appellant has never come forward with an admission. The second

Brady factor also turns on the credibility of Gillis’ accusation. Evidence of the

prosecutor’s intentional solicitation of false testimony could have been used

by the defense to not only question Gillis’ trial testimony, but also the

testimony of the other eyewitnesses. Finally, under the third Brady factor,

whether Appellant was prejudiced by the absence of evidence of prosecutorial

misconduct as alleged by Gillis also turns on the credibility of Gillis’ account,

weighed against the other evidence supporting Appellant’s guilt that would be

unaffected by the new information.

      In a footnote, the PCRA court stated:



                                     - 13 -
J-S04006-22


       Even if [Appellant] made the requisite showing for purposes of
       [S]ubsection 9545(b)(1)(ii), no relief would be due, … [as
       Appellant] failed to demonstrate that Gillis’ admission of
       fabricating trial testimony would have … changed the outcome at
       trial. At the outset, Gillis’ recantation is of questionable reliability.
       See Commonwealth v. Henry, 706 A.2d 313, 363 (Pa. 1997)
       (noting that recantation testimony is extremely unreliable,
       particularly when the recantation involves an admission of
       perjury). [Appellant] has chronicled Gillis’ history of providing
       contradictory statements as follows: Gillis first gave a statement
       on November 14, 1989[,] in which he stated that [Appellant]
       wasn’t present at the scene of the crime. [The Petition] at 7-8.
       Gillis then changed his story at trial and testified that he observed
       [Appellant] at the scene[,] involved in a struggle with the victim.
       See id. Now Gillis, more than two decades later, offers a third
       version that he himself wasn’t present at the scene of the crime.
       Even assuming that Gillis’ recantation is reliable, it [is] far from
       exculpatory. Petitioner argued at trial that he was not present at
       the scene of the crime and that the witnesses were mistaken,
       [s]ee [Trial Court Opinion], 10/31/95[,] at 3-4.                    The
       Commonwealth presented six witnesses, however, [who] placed
       [Appellant] at the scene of the crime and/or directly implicated
       him in the shooting.[5] See id. at 4. Thus, given the abundance
       of other eye[]witnesses, [Appellant] failed to demonstrate that
       Gillis’ non-presence would have likely changed the verdict.

PCO at 2.

       Notably, the PCRA court did not directly address Gillis’ claim that the

prosecutor instructed him to falsely implicate Appellant at trial, and whether

the   Commonwealth’s        ostensible     failure   to   divulge   such   prosecutorial

misconduct prejudiced Appellant. Indeed, in his brief, Appellant focuses not

on Gillis’ recantation of his prior identification of Appellant, but on the new

revelation set forth in the Gillis Affidavit that the prosecutor instructed Gillis

____________________________________________


5 The Commonwealth only lists five eyewitnesses who identified Appellant,
including Gillis and Appellant’s codefendant. Commonwealth’s Brief at 5-6,
11.

                                          - 14 -
J-S04006-22



“to testify to false allegations at the 1993 jury trial….” Appellant’s Brief at 14.

These are distinct claims. New recantation evidence may or may not implicate

Brady, as a prosecutor cannot be expected to divulge information of which he

or she is unaware. However, new evidence that the prosecutor instructed a

witness to lie, if credible, always implicates Brady, as a prosecutor who

intentionally solicits false testimony and fails to disclose it continues to violate

Brady until that unethical behavior is admitted. See U.S. v. Agurs, 427 U.S.

97, 103 (1976) (stating that the United States Supreme Court “has

consistently held that a conviction obtained by the knowing use of perjured

testimony is fundamentally unfair, and must be set aside if there is any

reasonable likelihood that the false testimony could have affected the

judgment of the jury”) (footnotes omitted).

       The PCRA court’s alternative analysis focused solely on Gillis’ recantation

of his prior testimony, with no mention of the allegation of prosecutorial

misconduct. As to the recantation itself, we conclude that Appellant’s brief

does not set forth a claim based solely on that recantation, and instead focuses

on the claim of prosecutorial misconduct. Thus, the PCRA court’s alternative

analysis is unhelpful to our review.6
____________________________________________


6 We further note that the PCRA court’s failure to address the prosecutorial
misconduct claim was not due to any failure on Appellant’s part to raise such
a claim in the Petition. Therein, Appellant sought an evidentiary hearing based
upon the newly-discovered evidence in the Gillis Affidavit as to the allegation
contained therein of prosecutorial misconduct. The Petition at 3 ¶ 7. Appellant
repeated this specific claim in his response to the PCRA court’s Pa.R.Crim.P.
(Footnote Continued Next Page)


                                          - 15 -
J-S04006-22



       Although the Commonwealth readily acknowledges in its brief that

Appellant raised a Brady claim in the Petition, and urges this Court to affirm

on the merits of that claim, see Commonwealth’s Brief at 11, the

Commonwealth’s subsequent analysis, like that of the PCRA court, is devoid

of any discussion of the prosecutorial misconduct alleged, that is, that the

prosecutor knowingly encouraged or solicited Gillis’ ostensibly false testimony

at trial. Instead, the Commonwealth’s prejudice analysis focuses only on the

potential effect of Gillis’ recantation in light of the other eyewitness evidence

supporting Appellant’s conviction, see id. at 11-12.

       After reviewing the PCRA court’s alternative analysis and the arguments

by the Commonwealth, we conclude that the record does not support affirming

the denial of the Petition as the record stands.     Neither the court nor the

Commonwealth addressed the substance of Appellant’s Brady claim, which

concerned evidence of prosecutorial misconduct, not merely the related

recantation of Gillis’ in-court incrimination of Appellant as the victim’s

assailant. While the court assumed the recantation was credible in conducting

its analysis of whether the third prong of Brady was satisfied, it failed to


____________________________________________


907 notice of its intent to dismiss the Petition without a hearing. The Rule
907 notice also failed to address Appellant’s Brady claim based upon
prosecutorial misconduct. Additionally, the PCRA court declined to order
Appellant to file a statement pursuant to Rule 1925(b), and Appellant did not
file one. Thus, at all times during the litigation of the Petition, Appellant
maintained that prosecutorial misconduct was the basis for both his invocation
of the government-interference exception and as the substance underlying his
Brady claim.

                                          - 16 -
J-S04006-22



assess the potential impact of evidence of prosecutorial misconduct on the

outcome of Appellant’s trial, which is of a wholly different nature.

      As our Supreme Court has stated:

      In determining whether a reasonable probability of a different
      outcome has been demonstrated, “[t]he question is not whether
      the defendant would more likely than not have received a different
      verdict with the evidence, but whether in its absence he received
      a fair trial, understood as a trial resulting in a verdict worthy of
      confidence.” Kyles v. Whitley, 514 U.S. 419, 434… (1995). A
      “reasonable probability” of a different result is shown when the
      government’s suppression of evidence “undermines confidence in
      the outcome of the trial.” Bagley, supra at 678…. The United
      States Supreme Court has made clear that Bagley’s materiality
      standard is not a sufficiency of the evidence test. Kyles, supra
      at 434…. A Brady violation is established “by showing that the
      favorable evidence could reasonably be taken to put the whole
      case in such a different light as to undermine confidence in the
      verdict.” Kyles, supra at 435…. Importantly, “[t]he mere
      possibility that an item of undisclosed information might have
      helped the defense, or might have affected the outcome of the
      trial, does not establish materiality in the constitutional sense.”
      Commonwealth v. McGill, … 832 A.2d 1014, 1019 ([Pa.]
      2003)…. “[I]n order to be entitled to a new trial for failure to
      disclose evidence affecting a witness’[s] credibility, the defendant
      must demonstrate that the reliability of the witness may well be
      determinative of his guilt or innocence.” Commonwealth v.
      Johnson, … 727 A.2d 1089, 1094 ([Pa.] 1999). In assessing the
      significance of the evidence withheld, a reviewing court must bear
      in mind that not every item of the prosecution’s case would
      necessarily have been directly undercut had the Brady evidence
      been disclosed. Kyles, supra at 451….

Commonwealth v. Weiss, 986 A.2d 808, 815 (Pa. 2009).

      Credible evidence of prosecutorial misconduct, particularly where that

misconduct involves knowingly proffering false, eyewitness testimony in a

murder trial, is of such a nature that it naturally undermines confidence in a

verdict. See Agurs, supra. The evidence in this case was solely dependent

                                     - 17 -
J-S04006-22



on the credibility of several witnesses,7 all of whom may have been viewed

with more suspicion had credible evidence of prosecutorial misconduct of this

nature been admitted before the jury. Thus, again, the success or failure of

Appellant’s Brady claim turns on the question of the credibility of the

allegations contained in the Gillis Affidavit.     Because that matter was not

resolved by the PCRA court, this Court cannot affirm its denial of the Petition,

but nor can we reverse it.

                                               E

       In his final claim, Appellant argues that he was entitled to an evidentiary

hearing. For the reasons discussed above, we agree. There were genuine

issues of material fact left unresolved, namely, the credibility of the claims in

the Gillis Affidavit, that were critical to merit of the Brady claim set forth in

the Petition.    Accordingly, we vacate the order denying the Petition, and

remand for an evidentiary hearing where Appellant can call Gillis to testify,

subject to cross-examination by the Commonwealth.8 We also direct the court
____________________________________________


7 Neither the PCRA court nor the Commonwealth referenced any physical or
circumstantial evidence, scientific or otherwise, that corroborated the
witnesses’ testimony in their respective analyses, and Appellant alleges that
each witness had questionable motives or credibility issues. While the
testimony of these remaining witnesses comprises more than sufficient
evidence of Appellant’s guilt, see Kyles, supra, that is not enough to defeat
a Brady claim.

8 Although we have determined, in part, that the PCRA court erred in denying
the Petition without a hearing, based on its determination that Appellant failed
to meet an exception to the PCRA’s timeliness requirements, the PCRA court
is not precluded from revisiting that issue on remand if additional evidence
(Footnote Continued Next Page)


                                          - 18 -
J-S04006-22



to discern if Appellant is unable to afford or otherwise obtain counsel and, if

so, to appoint an attorney to represent him at the evidentiary hearing. See

Pa.R.Crim.P. 904(D) (“On a second or subsequent petition, when an

unrepresented defendant satisfies the judge that the defendant is unable to

afford or otherwise procure counsel, and an evidentiary hearing is required as

provided in Rule 908, the judge shall appoint counsel to represent the

defendant.”).

       Order vacated.           Case remanded for an evidentiary hearing.

Jurisdiction relinquished.

       Judge Murray joins this memorandum.

       President Judge Emeritus Stevens concurs in the result




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2022




____________________________________________


emerges at the hearing that would call into question Appellant’s ability to meet
an exception.

                                          - 19 -